DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 August 2022 has been entered.

Response to Amendment
The amendment filed on 8 August 2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 6 section 1, filed 8 August 2022, with respect to the rejections of claims 1-4, 7-14, 17-20 under 35 USC 112(a) and 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112(b).  Specifically, applicant removed the language which was considered indefinite and unsupported by the specification as filed, but added new language which is considered indefinite since it is unclear from the syntax whether the function “for uniformly transmitting light toward the emergent surface” is being attributed to the two arc surface portions of the piercing hole structure or to the piercing hole structure as a whole.
Applicant's arguments filed 8 August 2022 have been fully considered but they are not persuasive. 
Applicant argues that In Onikiri, the flat surface 15a is shorter than a side of the hole 5, so that the beam passing the flat surface 15a is focused on the center of the hole 5 and cannot scatter over two opposite ends of the said side of the hole 5.  The examiner disagrees.  As shown in Fig. 3 of Onikiri, applicant's statement is factually false, the beam in Onikiri IS scattered over two opposite ends of the hole.  Onikiri differs only in that the scattering function is performed by a concave surface, however, as proven by Kawabata (paragraphs 80-81) that scattering function can equivalently be performed by a convex surface; the proposed modification thus is a simple substitution of one prior art structure with an art-recognized equivalent of that structure and obtaining the scattering function performed by both structures predicted by the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-14, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1:	The phrasing of the limitation “a piercing hole structure disposed between the incident surface and the emergent surface, an inner wall of the piercing hole structure being a smooth surface divided into two arc surface portions and two plane surface portions, each of the two plane surface portions is a flat surface, the two plane surface portions being parallel to each other and having the same length, the two arc surface portions being outwardly convex surfaces of some parts of the piercing hole structure for reflecting light toward a reflective surface and the emergent surface of the light guiding component and for uniformly transmitting light toward the emergent surface” is ambiguous because it is unclear whether the underlined part refers to the “piercing hole structure” as a whole or to the “two arc surface portions”.  
In light of the specification (see Fig. 3), the limitation “for uniformly transmitting light toward the emergent surface” will be interpreted as referring to the piercing hole structure as a whole, both because it is the broader interpretation and because in the specification (Fig. 3) the rays (S4) transmitted by the two arc surface portions are sent predominantly to the edges of the emergent surface rather than being uniformly distributed; it is only in combination with the other rays S1-S3 and S5 that applicant achieves uniformity.
Claims 2-4, 7-9 inherit the deficiency of claim 1.
With respect to claim 10:	The phrasing of the limitation “a piercing hole structure disposed between the incident surface and the emergent surface, an inner wall of the piercing hole structure being a smooth surface divided into two arc surface portions and two plane surface portions, each of the two plane surface portions is a flat surface, the two plane surface portions being parallel to each other and having the same length, the two arc surface portions being outwardly convex surfaces of some parts of the piercing hole structure for reflecting light toward a reflective surface and the emergent surface of the light guiding component and for uniformly transmitting light toward the emergent surface” is ambiguous because it is unclear whether the underlined part refers to the “piercing hole structure” as a whole or to the “two arc surface portions”.  
In light of the specification (see Fig. 3), the limitation “for uniformly transmitting light toward the emergent surface” will be interpreted as referring to the piercing hole structure as a whole, both because it is the broader interpretation and because in the specification (Fig. 3) the rays (S4) transmitted by the two arc surface portions are sent predominantly to the edges of the emergent surface rather than being uniformly distributed; it is only in combination with the other rays S1-S3 and S5 that applicant achieves uniformity.
Claims 11-14, 17-20 inherit the deficiency from claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Onikiri et al. (US 6,193,383 B1) in view of Kawabata (US 2017/0276316 A1).
With respect to claim 1:	Onikiri teaches “a light guiding device (Figs. 1, 3), comprising: a light guiding component (2), having an incident surface (7) and an emergent surface (10), the emergent surface having a long-strap form with two opposite ends (see Fig. 1); and a piercing hole structure (5) disposed between the incident surface and the emergent 10surface (see Fig. 3), an inner wall of the piercing hole structure comprising two arc surface portions (5a) and two plane surface portions (15a and the unlabeled plane opposite 15a), each of the two plane surface portions is a flat surface (see Fig. 3), the two plane surface portions being parallel to each other (see Fig. 3), the two arc surface portions being for reflecting light toward a reflective surface and the emergent surface of the light guiding component (see Fig. 1) and for uniformly transmitting light toward the emergent surface light passing through the incident surface being partly to the emergent surface via the piercing hole structure (column 1 lines 43-46); wherein a dimension of the emergent surface is greater than a dimension of the incident surface (see Figs. 1, 3), and a normal vector of the emergent surface is parallel to a normal vector of the plane surface portion (see Fig. 3)”.
Onikiri does not teach the two plane surface portions having the same length, the two arc surface portions being outwardly convex surfaces of some parts of the piercing hole structure.
However, a light guiding device having a piercing hole structure (8) with the arc surface (8e, 8f) configuration of Kawabata’s Fig. 7 embodiments but retaining the flat plane surface portions of Onikiri’s Fig. 3 embodiment would result in the two plane surface portions having the same length (see Kawabata Fig. 7) and the two arc surface portions being outwardly convex surfaces of some parts of the piercing hole structure (see Kawabata Fig. 7).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify Onikiri’s light guiding device by replacing the outward extending parabolic arc surface portions of Onikiri with the inward facing semicircular arc surface portions of Kawabata, and as a consequence setting the lengths of the two plane portions of Onikiri equal to each other, in order to widely diffuse the light passing through the arc surface portions (Kawabata paragraph 80) in a way that is easier to make than the arc surfaces of Onikiri (Kawabata paragraph 81).
With respect to claim 2:	Onikiri teaches “further comprising: a curved structure disposed on the incident surface (see Fig. 3)”.
With respect to claim 3:	Onikiri teaches “wherein the curved structure is a semi-elliptical concave structure (column 2 lines 36-38)”.
With respect to claim 4:	Onikiri teaches “wherein one of the two arc surface portions is connected to the plane surface portions, a first distance between one of the plane surface portions and the emergent surface is greater than a second distance between one of the plane surface portions and the curved structure (Fig. 3)”.
With respect to claim 7:	Onikiri teaches “wherein the light guiding component further has at least one reflective surface connected between the incident surface and the emergent surface (8)”.
With respect to claim 8:	Onikiri teaches “wherein the two arc surface portions and the two plane surface portions are alternately arranged (see Fig. 3)”.
With respect to claim 9:	Onikiri teaches “wherein the light guiding component is a flat trapezoid form (see Fig. 1)”.
With respect to claim 10:	Onikiri teaches “an indication apparatus (1), comprising: a lighting component adapted to emit light (3); and a light guiding device (2), comprising: 25a light guiding component (2), having an incident surface (7) and an emergent surface (10), the emergent surface having a long-strap form with two opposite ends (see Fig. 1); and a piercing hole structure disposed between the incident surface and the emergent surface (5), an inner wall of the piercing hole structure comprising 30two arc surface portions (5a) and two plane surface portions (15a and the unlabeled plane opposite 15a)3Appl. No. 16/244,046Reply to Office action of September 11, 2020, each of the two plane surface portions is a flat surface (see Fig. 3), the two plane surface portions being parallel to each other (see Fig. 3), the two arc surface portions being for reflecting light toward a reflective surface and the emergent surface of the light guiding component (see Fig. 1) and for uniformly transmitting light toward the emergent surface (column 1 lines 43-46); the light passing through the incident surface being partly to the emergent surface via the piercing hole structure (see Fig. 3); wherein a dimension of the emergent surface is greater than a dimension of the incident surface (see Figs. 1, 3), and a normal vector of the emergent surface is parallel to a normal vector of the plane surface portion (see Fig. 3)”.
Onikiri does not teach the two plane surface portions having the same length, the two arc surface portions being outwardly convex surfaces of some parts of the piercing hole structure.
However, a light guiding device having a piercing hole structure (8) with the arc surface (8e, 8f) configuration of Kawabata’s Fig. 7 embodiments but retaining the flat plane surface portions of Onikiri’s Fig. 3 embodiment would result in the two plane surface portions having the same length (see Kawabata Fig. 7) and the two arc surface portions being outwardly convex surfaces of some parts of the piercing hole structure (see Kawabata Fig. 7).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify Onikiri’s indication apparatus by replacing the outward extending parabolic arc surface portions of Onikiri with the inward facing semicircular arc surface portions of Kawabata, and as a consequence setting the lengths of the two plane portions of Onikiri equal to each other, in order to widely diffuse the light passing through the arc surface portions (Kawabata paragraph 80) in a way that is easier to make than the arc surfaces of Onikiri (Kawabata paragraph 81).
With respect to claim 17:	Onikiri teaches “wherein the light guiding component further has at least one reflective surface connected between the incident surface and the emergent surface (8)”.
With respect to claim 18:	Onikiri teaches “wherein the two arc surface portions and the two plane surface portions are alternately arranged (see Fig. 3)”.
With respect to claim 19:	Onikiri teaches “wherein the light guiding component is a flat trapezoid form (see Fig. 1)”.
With respect to claim 20:	Onikiri teaches “wherein the light guiding device comprises the light guiding component (2), the piercing hole structure (5) and a curved structure (7), the light guiding component has the incident surface (7), the 20emergent surface (10) and the reflective surface (8), the reflective surface is connected between the incident surface and the emergent surface (see Fig. 1), two angles between the reflective surface and the incident surface and between the reflective surface and the emergent surface respectively are an acute angle and an obtuse angle (see Fig. 1), the piercing hole structure is disposed between the incident surface and the emergent 25surface (see Fig. 3), and the curved structure is disposed on the incident surface of the light guiding component (see Figs. 1, 3)”.
Onikiri does not specifically teach “the inner wall of the piercing hole structure comprises a lateral surface portion connected between one of the two plane surface portions and one of the two arc surface portions so that the light is projected onto the emergent surface”.
However, Kawabata teaches “the inner wall of the piercing hole structure (8) comprises a lateral surface portion (outermost 9) connected between one of the two plane surface portions (8a, 8b) and one of the two arc surface portions (8e, 8f) so that the light is projected onto the emergent surface (see Fig. 7)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify Onikiri’s light guiding device by replacing some portions of the plane surface portions of the piercing hole with fluted portions taught by Kawabata in order to further diffuse the light passing through those areas (Kawabata paragraph 60).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Onikiri and Kawabata as applied to claim 10 above, and further in view of Onoda et al. (US 2017/0357041 A1).
With respect to claim 11:	Onikiri in view of Kawabata teaches “The indication apparatus of claim 10 (see above)”.
Onikiri does not specifically teach “a light divergent component disposed between the lighting component and the light guiding device”.
However, Onoda teaches “a light divergent component (40 (see Fig. 6)) disposed between the lighting component (LS1) and the light guiding device (10)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the apparatus of Onikiri with the light divergent component of Onoda in order to diverge the light (Onoda paragraph 64).
With respect to claim 12:	Onoda teaches “wherein the light guiding device further comprises a curved structure disposed on the incident surface and adapted to diverge the light (40)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the apparatus of Onikiri with the curved structure of Onoda in order to diverge the light (Onoda paragraph 64).
With respect to claim 13:	Onoda teaches “wherein the curved structure is a semi-elliptical concave structure (paragraph 60”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the apparatus of Onikiri with the curved structure of Onoda in order to diverge the light (Onoda paragraph 64).
With respect to claim 14:	Onikiri teaches “wherein one of the two arc surface portions is connected to the plane surface portions (Fig. 3), a first distance between one of the plane surface portions and the emergent surface is greater than a second distance between one of the plane surface portions 25 and the curved structure (Fig. 3)”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875  

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875